UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

ARTHUR GONZALES SANDOVAL, JR.,
TDCJ No. 00582248,

Petitioner,

LORIE DAVIS, Director,
Texas Department of Criminal Justice,
Correctional Institutions Divis_ion,

§
§
§
§
§
v. . ' § SA-lS-CA-0986-DAE
§
§
§
§
§
Respondent. §
MEMORANDUM OPlNlON AND ORDER

Before the Court are pro se Petitioner Arthur Gonzales Sandoval, Jr.’s Petition for Writ
of Habeas Corpus pursuant to 28 U.S,C. § 2.254 (ECF No. 3), Petitioner’s Memorandum in
Support (ECF No. 4), Respondent’s Answer (ECF No. 15), and Petitioner’s Reply (ECF No. 18).
Petitioner challenges the constitutionality of certain conditions placed upon his release to parole
and the subsequent revocation of his parole for violating those conditions. In her Answer,
Respondent Davis contends Petitioner’s federal habeas petition should be dismissed With
prejudice as time-barred.

For the reasons set forth below, Petitioner’s federal habeas corpus petition is indeed
untimely and is dismissed with prejudice as barred by the one-year statute of limitations
embodied in 28 U.S.C. § 2244(d)(1). Petitioner is also denied a certificate of appealability

Background
In March 1991 , Petitioner was convicted of aggravated sexual assault and was sentenced

to sixty-five years of imprisonment State v. Sandoval, No. 89-CR-4742 (166th Dist. Ct., Bexar

Cnty., Tex. Mar. 20, 1991). Petitioner was incarcerated for this offense until May 11, 2016,

When he was released from TDCJ custody to parole supervision. (ECF No. 16-4 at 86-88).
Upon his release, Petitioner was notified of the general conditions of his parole as well as certain
special conditions placed on his release as a result of his sex-offender status. (Id. at 80-92). On
January 13, 2017, Petitioner received notice of alleged violations of these special conditions,
including improper use of intemet access, viewing sexually-explicit images, and failure to
participate in a sex offender treatment program. (Id. at 81, 101). He was later returned to TDCJ
custody when the Board of Pardons and Paroles (BPP) voted to revoke his parole on January 25,
2017. (ld. at 81-82, 104-06). Petitioner filed a motion to reopen his parole hearing with the BPP
on February 7, 2017, but the motion was denied on March 13, 2017. (Id. at 82). A second
motion to reopen Was filed on August 8, 2017, but was again denied by the BPP on November
17, 2017. (Ia’.). n

On January 30, 2018, Petitioner filed a state habeas corpus application challenging the
parole conditions and subsequent revocation, which the Texas Court of Criminal Appeals later
denied without written order on June 6, 2018. Ex parte Sandoval, No. 88,465-01 (Tex. Crim.
App.) (ECF No. 16-1, 16-4 at 20). Petitioner then placed the instant federal habeas petition in
the prison mail system on September 18, 2018. (ECF No. 3 at 10). In the § 2254 petition,
Petitioner challenges the constitutionality of several of the special conditions that were placed on
his release to parole as well as the decision by the BPP to ultimately revoke his parole.

Timeliness Ana|ysis

Respondent contends Petitioner’s federal habeas petition is barred by the one-year

limitation period of 28 U.S.C. § 2244(d). Section 2244(d) provides, in relevant part, that:
(1) A l-year period of limitation shall apply to an application for
a writ of habeas corpus by a person in custody pursuant to the

judgment of a State court. The_limitation period shall run from the
latest of-

(D) the date on which the factual predicate of` the claim or claims
presented could have been discovered through the exercise of due
diligence.

In this case, although Petitioner raises several claims concerning the conditions of his
parole~conditions he was made aware of following his release to parole supervision in May
2016-Petitioner is essentially challenging the subsequent revocation of his parole due to
violations of these conditions. Thus, the proper inquiry is to determine when Petitioner could
have discovered, through the exercise of due diligence, that his parole was revoked. The record
indicates that Petitioner received notice of parole violations on January 13, 2017, his parole was
later revoked by the BPP on January 25, 2017, and that he received and signed a notice of the
hearing results on January 26, 2017. (ECF No. 16-4 at 80-106). As such, the latest Petitioner
could have discovered the factual predicate for his claims would be January 26, 2017, the date he
acknowledged receipt of his revocation proceeding results. The limitations period under
§ 2244(d) for filing a federal habeas petition therefore expired a year later on January 26, 2018.
Because Petitioner did not file his §2254 petition until September 18, 2018-almost nine
months after the limitations period expired_his petition is barred by the one-year statute of
limitations unless it is subject to either statutory or equitable tolling.

A. Statuto!_'y Tolling

Petitioner does not contend that he satisfies any of the statutory tolling provisions found
under 28 U.S.C. § 2244(d)(l). Indeed, the record does not indicate a state-created impediment
that violated the Constitution or federal law prevented Petitioner from filing a timely petition,
28 U.S.C. § 2244(d)(1)(B). Nor has there been a showing of a newly recognized constitutional
right upon which the petition is based, or any indication that the claims could not have been
discovered earlier through the exercise of due diligence. 28 U.S.C. § 2244(d)(l)(C)-(D).

Instead, Petitioner argues in his reply that he is entitled to statutory tolling under 28 U.S.C.
3

§ 2244(d)(2). Under § 2244(d)(2), “[t]he time during which a properly filed application for State
post-conviction or other collateral review with respect to the pertinent judgment or claim is
pending shall not be counted toward any period of limitation under this subsection.”

Petitioner contends that both of his motions to reopen the parole hearing filed with the
BPP constitute “other collateral review” under § 2244(d)(2) and that the limitations period
should be tolled for 306 days_from the time he filed his first motion to reopen to the time he
received notice of the denial of his second motion. But Tean law does not require a petitioner to
file a motion to reopen before he can file a state habeas application challenging parole
revocation. See Tex. Gov’t Code § 508.281(b) (not requiring that an inmate file a motion to
reopen hearing or engage in any other administrative procedure before filing a state habeas
application challenging parole revocation); Bd. of Pardons and Paroles ex rel Keene v. Ez'ghth
Court of Appeals, 910 S.W.Zd 481, 483 (Tex. Crim. App. 1995) (explaining that parole
revocation disputes must be brought through an application for writ of habeas corpus). Because
nothing in Texas law requires a prisoner to file a motion to reopen a revocation hearing prior to
filing a state habeas application, such a discretionary motion does not t_oll the limitations period
of § 2254(d). See Wion v. Quarterman, 567 F.3d 146, 148 (Sth Cir. 2009) (holding the
limitations period is not tolled while a petitioner pursues a state remedy that is unnecessary for
filing a state habeas application challenging a parole denial).

Petitioner also contends the limitations period should be tolled during the pendency of his
state habeas corpus application. As discussed previously, however, Petitioner’s state habeas
application was filed January 30, 2018, four days after the limitations period expired for

challenging his parole revocation. Because Petitioner filed his state habeas petition after the time

for filing a federal petition under § 2244(d)(1) has lapsed, it does not toll the one-year limitations
period either. See 28 U.S.C. § 2244(d)(2); Scott v. Johnson, 227 F.3d 260, 263 (5th Cir. 2000).
B. Eguitable Tolling

The Supreme Court has made clear that a federal habeas corpus petitioner may avail
himself of the doctrine of` equitable tolling “only if he shows (1) that he has been pursuing his
rights diligently, and (2) that some extraordinary circumstance stood in his way and prevented
timely filing.” McQuiggin v. Perkins, 569 U.S. 383, 391 (2013) (citing Holland v. Florida, 560
U.S. 631, 649 (2010)). However, equitable tolling is only available in cases presenting “rare and
exceptional circumstances,” Um°ted States v. Riggs, 314 F.3d 796, 799 (5th Cir. 2002), and is
“not intended for those who sleep on their rights.” _Manning v. Epps, 688 F.3d 177, 183 (5th Cir.
2012)

Petitioner has not provided this Court with any valid reason to equitably toll the
limitations period in this case, Although Petitioner claims he was prevented from timely filing
due to lengthy delays in receiving notice that his motions to reopen his parole proceedings were
denied, as discussed previously, such motions were not necessary before seeking habeas corpus
relief. Moreover, petitioner’s ignorance of the law, lack of legal training or representation, and
unfamiliarity with the legal process do not rise to the level of a rare or exceptional circumstance
which would warrant equitable tolling of the limitations period. U.S. v. Petty, 530 F.3d 361,
365-66 (5th Cir. 2008); see also Sutlon v. Cain, 722 F.3d 312, 316-17 (5th Cir. 2013) (a garden
variety claim of excusable neglect does not warrant equitable tolling). Regardless, even
assuming the alleged delay constituted an extraordinary circumstance, Petitioner waited over
three months after the denial of his state habeas application before filing his federal habeas

petition.' The Court therefore finds that Petitioner did not act with due diligence in securing his

rights. Consequently, because Petitioner failed to assert any specific facts showing that he was
prevented, despite the exercise of due diligence on his part, from timely filing his federal habeas
corpus petition in this Court, his petition is untimely and barred by § 2244(d)(1).

M

Based on the foregoing reasons, Petitioner’s § 2254 petition (ECF No. 3) is barred from
federal habeas corpus relief by the statute of limitations set forth in 28 U.S.C. § 2244(d).

Accordingly, IT IS HEREBY ORDERED that:

1. Federal habeas corpus relief is DENIED and Petitioner Arthur Gonzales
Sar_idoval, Jr.’s Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (ECF No. 3) is
DISMISSED WITH PREJUDlCE as time-barred;

2. Petitioner failed to make “a substantial showing of the denial of a federal right”
and cannot make a substantial showing that the Court’s procedural rulings are incorrect as
required by Fed. R. App. P. 22 for a certificate of appealability See Slack v. McDaniel, 529 U.S.
473, 483-84 (2000). Therefore, Petitioner is DENIED a certificate of appealability. See Rule
ll(a) of the Rules Governing § 2254 Proceedings; and

3. All other remaining motions, if any, are DENIED, and this case is now
CLOSED.

lt is so ORDERED.

SIGNED this the : day of March, 2019.

WAVID’K‘EZ
sENloR U.s. D TRICT JUDGE

 

